Case 1:20-mj-00108-STV Document 1 Filed 08/10/20 USDC Colorado Page 1 of 7




                                                                     FILED
                                                          UNITED STATES DISTRICT COURT
                                                               DENVER, COLORADO
                                                                  10:38 am, Aug 10, 2020

                                                            JEFFREY P. COLWELL, CLERK



                               COLORADO CASE # 20-mj-00108-STV
               Case 1:20-mj-00108-STV Document 1 Filed 08/10/20 USDC Colorado Page 2 of 7

                        Case 7:20-cr-00025-O Document 1 Filed 07/07/20   Page 1 of 6 PageID 1

           FILED
UNITED STATES DISTRICT COURT
     DENVER, COLORADO
        10:54 am, Aug 10, 2020

 JEFFREY P. COLWELL, CLERK




                                                                7:20-cr-00025-O
                                                            COLORADO CASE # 20-mj-00108-STV
Case 1:20-mj-00108-STV Document 1 Filed 08/10/20 USDC Colorado Page 3 of 7

   Case 7:20-cr-00025-O Document 1 Filed 07/07/20   Page 2 of 6 PageID 2
Case 1:20-mj-00108-STV Document 1 Filed 08/10/20 USDC Colorado Page 4 of 7

   Case 7:20-cr-00025-O Document 1 Filed 07/07/20   Page 3 of 6 PageID 3
Case 1:20-mj-00108-STV Document 1 Filed 08/10/20 USDC Colorado Page 5 of 7

   Case 7:20-cr-00025-O Document 1 Filed 07/07/20   Page 4 of 6 PageID 4
Case 1:20-mj-00108-STV Document 1 Filed 08/10/20 USDC Colorado Page 6 of 7

   Case 7:20-cr-00025-O Document 1 Filed 07/07/20   Page 5 of 6 PageID 5
Case 1:20-mj-00108-STV Document 1 Filed 08/10/20 USDC Colorado Page 7 of 7

   Case 7:20-cr-00025-O Document 1 Filed 07/07/20   Page 6 of 6 PageID 6
